PER CURIAM.
Edward Polmanteer timely appeals the summary denial of his motion to correct or vacate sentence. Although we affirm the trial court’s denial of his motion, one of the points raised merits discussion.
Polmanteer contends that at sentencing, the court erred by considering in the guidelines scoresheet prior felony convictions that were contested by Polman-teer. Polmanteer correctly asserts that the court should have required the state to produce corroborating evidence of the challenged prior convictions. Delaine v. State, 486 So.2d 39 (Fla. 2d DCA 1986). However, this matter should have been raised on direct appeal. Lomont v. State, 506 So.2d 1141 (Fla. 2d DCA 1987).
Accordingly, we affirm the trial court’s denial of the motion to vacate or correct sentence, without prejudice to Polmanteer seeking direct appellate review of the alleged error by way of a petition for writ of habeas corpus. See State v. Meyer, 430 So.2d 440 (Fla.1983); Baggett v. Wainwright, 229 So.2d 239 (Fla.1969).
SCHOONOVER, A.C.J., and HALL and THREADGILL, JJ., concur.